 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        CLAYTON ERNEST LONGACRE,                           CASE NO. C18-5779 RBL
 9
                                Plaintiff,                 ORDER REQUESTING RESPONSE
10              v.                                         TO MOTION FOR
                                                           RECONSIDERATION
11      WASHINGTON STATE PATROL, et
        al.,
12
                                Defendants.
13

14
            THIS MATTER is before the Court on Plaintiff Longacre’s Motion for Reconsideration
15
     of the Court’s Order dismissing defendant Smarr based on the statue of limitations. Longacre
16
     claims that under state law, timely service on one defendant tolls the limitations period for an
17
     unspecified (but not infinite) time as to the other named defendants, permitting him additional
18
     time to serve Smarr. See Sidis v Brodie/Dohrmann, Inc., 117Wash.2d 325, 815 P.2d 781 (1991);
19
     Bosteder v. City of Renton, 117 p.3D 316 (2013). Longacre appears to claim that because the
20
     limitations period for his claims against Smarr had not expired on removal, the Court’s Order
21
     [Dkt. # 28] was erroneous.
22
            Under Local Rule CR 7(h), no motion for reconsideration will be granted unless the
23
     opposing party has been afforded the opportunity to file a response.
24

     ORDER REQUESTING RESPONSE TO MOTION
     FOR RECONSIDERATION - 1
 1          The court hereby REQUESTS that the Defendant Smarr file a short (less than 6 pages)

 2   Response to the Motion for Reconsideration. The Response should address the argument and

 3   authority above. It should be filed by January 28, 2019. The Motion for Reconsideration is [Dkt.

 4   #22] is RE-NOTED for February 1.

 5          IT IS SO ORDERED.

 6          Dated this 18th day of January, 2019.

 7

 8                                                      A
                                                        Ronald B. Leighton
 9                                                      United States District Judge

10                                                      	
                                                        	
11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER REQUESTING RESPONSE TO MOTION
     FOR RECONSIDERATION - 2
